Title: To James Madison from William Kirkpatrick, 18 April 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 18 April 

1803
					
					I take the liberty of handing you inclosed, a Copy of my last Letter under date of the 31 Ultimo, of Mr. 

OBrien’s to me of 16 do. and of the return of Importations & Exportations from, and to the united States, by 

American Vessels, from the 1 January 1802 till the End of last month.
					On the 8 inst, Capt Campbell gave a call here in the Frigate Adams, on his way up the Mediterranean, 

with a Convoy of Seven Merchant Vessels, and proceeded the next day with an Intention of stopping at Alicante 

& Barcelona, to give Protection to such as may offer, for the French, & Italian Ports.
					Commodore Morris also arrived on the 13 Inst, in the New york, accompanied by the John Adams, and 

Schooner Enterprize, and again got under Weigh on the 15 Inst, for Malta, after procuring some trifling Supplies, 

and a few Dollars, that I furnished him with, at his request, against his dft on Messrs. Degen Purviance & Co. of 

Leghorn.  Altho’ there is here no negociation Whatever, on that City, I admitted of his Bill at par in order to 

accommodate him.  It may however, on this Occasion be proper to observe that a certain Loss must ever attend 

raising money in the Spanish Ports, on Leghorn, from the Circumstance of no takers of Bills offering, the 

inevitable result of a reduced Intercourse with that Place, Whereas on London there is a regular Course 

established, and at this moment very Advantageous for drawing.  I could have procured any Sum of money, 

against Bills on that City at the favorable Exchange, of 37 1/2 pence Sterling for Fifteen Reals of Villon or 75 

Cents, whereas the Dollar only Costs 4/2 1/2d. pn. and when remitted for from America at par, would, you will 

find, leave a benifit of about Eight ⅌ Cent.  The Course of Exchange in Spain is generally in favor of England and 

should Peace continue in Europe, I should not be surprized to see it down to 36d. ⅌ 75 Cents or 4/ ⅌ Dollar in the 

Course of Summer.  You will at same time, please to remark that Dollars are not permitted to be shipt off, without 

an order from Government.
					Notwithstanding the great Preparations for War, going on in England, & France by last advice, none 

whatever are making in this Place, or any measures adopting, from which it might be presumed, that this Country 

means to take an active part, in the Event of a rupture.  With Sentiments of high Esteem, I am, Sir Your most 

obed Set.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
